Citation Nr: 9932323	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  93-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than April 16, 
1992, for service connection for schizophrenia. 

2.  Entitlement to an initial rating in excess of 50 percent 
for schizophrenia.

3.  Entitlement to a temporary total disability rating based 
on VA hospitalization in May 1990.

4.  Entitlement to an increased rating for a bilateral foot 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
June 1980.

This case was most recently before the Board of Veteran's 
Appeals (the Board) in May 1997 on appeal from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board in May 1997 granted service connection 
for schizophrenia.  The RO in June 1997 set the effective 
date in April 1992 for service connection and a 10 percent 
initial rating.  Thereafter, the RO in September 1997 
increased the initial rating to 50 percent.  The veteran 
appealed the initial rating and the effective date.  

The record shows that the representative in October 1999 
formally raised the issue of the veteran's entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of an earlier effective date for service 
connection for schizophrenia, and an initial rating in excess 
of 50 percent for schizophrenia are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran did not file a notice of appeal with the May 
1997 decision wherein the Board denied entitlement to service 
connection for a disorder of the lower extremities as 
secondary to a service-connected disability of the feet. 




2.  The veteran did not appeal a February 1998 rating 
decision wherein the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a 
disability of the legs and the left knee; written notice was 
furnished to his address of record in February 1998.

3.  The disability of the feet is principally manifested by 
claw toes and cavus deformity, callus formation, appreciable 
limitation of motion of the ankles in plantar flexion, 
clawing of the second through fourth toes of both feet, and 
some tenderness; hallux valgus is no more than mild and there 
was no resection of the metatarsal head on either side.

4.  The disability of the feet has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating based on VA hospitalization in May 1990 
have not been met as a matter of law.  38 U.S.C.A. §§  1151, 
5107, 7104, 7266 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1(q), 3.358, 4.29, 4.30, 20.302, 20.1103 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for a disability of the feet have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.14, 4,21, 4.71a, Diagnostic Code 5278 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary total disability rating

Factual Background

The Board in March 1992 referred to the RO the issue of 
entitlement to service connection for a left knee disability 
under the provisions of 38 U.S.C.A. § 1151.  This was a 
result of the veteran's correspondence in May 1990 that VA 
medical treatment for the left foot resulted in a left knee 
disability.  He also mentioned a knee cast as possibly the 
cause of left knee pain.  The RO in June 1990 had initiated 
further development of the claim as one for compensation 
under section 1151 for a left knee problem claimed to have 
started with VA surgery in May 1990.  

The veteran advised the RO in August 1990 that he had VA 
surgery for his feet and that pain in the legs and feet 
continued.  As for the May 1990 claim for " temporary 100% 
for recovery" after left leg surgery in May 1990, he 
indicated that he never stated that anyone did anything 
medically wrong.  He concluded by stating that he felt that 
his leg problems should be service connected.

The record of the May 1990 VA hospitalization showed that the 
veteran reported acute left knee pain being present for about 
eight years that had been partially relieved for several 
years with injection of Lidocaine.  He had no history of 
specific injury or trauma.  During this admission he had 
decompression and drilling of the proximal tibia and was 
discharged in a stable condition.  The diagnosis was left 
proximal fibula bone infarct.

Pursuant to the Board remand in 1992, the RO asked the 
veteran to clarify the specifics of this claim.  In May 1992 
he wrote that he would pursue a claim for a left knee 
disability as the result of VA hospitalizations.  He also 
advised that he developed additional disability of the legs 
due to VA surgery in 1983 and that surgery in "May of 1991" 
he felt was the result of the 1983 surgery.  

A deferred rating decision indicates the RO interpreted the 
veteran's explanation as not seeking benefits under section 
1151.  

The RO in July 1992 adjudicated the issue of entitlement to a 
temporary total disability rating under 38 C.F.R. §  4.30 
based upon the May 1990 VA hospitalization.  In denying the 
claim it was noted that the hospitalization and surgery in 
May 1990 had been for a nonservice-connected disability.  The 
RO also denied service connection for a bilateral leg 
disorder on a secondary basis.  The RO discussed the VA 
surgery in 1983 in concluding that a claimed bilateral leg 
condition was completely unrelated to the service-connected 
disability of the feet and surgery in 1983.   

The Board in June 1995 once again referred to the RO the 
claim for disability following VA surgery in May 1990.  In 
doing so the RO was to consider the holding in Gardner v. 
Brown as it provided the correct construction of 38 U.S.C.A. 
§ 1151.  The Board also remanded as a separate matter the 
issue of service connection for a disorder of the legs on a 
secondary basis.  The RO in August 1995 and October 1996 
sought additional VA medical records for the May 1990 
hospitalization.   

The additional development completed by the RO included a VA 
examination in 1995 and the examiner's addendum in May 1996.  
In summary, the examiner opined that the veteran complained 
of lower extremity problems as secondary to hyperextension of 
the knees that was not related to the service-connected 
disability of the feet.  The examiner found no other medical 
condition of the lower limbs.

The Board in May 1997 once again referred to the RO the issue 
of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 after noting the development initiated by the RO after 
the 1995 Board remand but not completed.  The Board remanded 
the issue of entitlement to a temporary total disability 
rating based on convalescence based on the May 1990 VA 
hospitalization on finding that it was intertwined with the 
section 1151 claim.  

The Board denied service connection for a disability of the 
lower extremities as secondary to a service-connected 
disability of the feet.  The veteran did not appeal this 
determination.

The RO in February 1998 denied entitlement to compensation 
under section 1151 for a bilateral leg disability and a left 
knee disability.  The veteran was furnished notice of the 
determination in February 1998.  In March 1999, the RO issued 
a supplemental statement of the case on the issue of 
entitlement to a temporary total disability evaluation based 
upon VA surgery and hospitalization in May 1990.   The RO 
noted the previous Board remand, the RO denial of entitlement 
to compensation under section 1151 in February 1998 and 
notice of the determination at the time.   


Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to 
Sec. 3.105(e) of this chapter. Such total rating will be 
followed by appropriate schedular evaluations. When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.
    
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)
    
(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.)

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.
    
(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:
    
(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.
    
(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.  38 C.F.R. §  4.30.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.
    
(a) Subject to the provisions of paragraphs (d), (e), and (f) 
of this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability. A 
temporary release which is approved by an attending 
Department of Veterans Affairs physician as part of the 
treatment plan will not be considered an absence.
    
(1) An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence. An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.
    
(2) Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to Sec. 3.105(e) of 
this chapter.
    
(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment. If service connection 
for the disability under treatment is granted after hospital 
admission, 
the rating will be from the first day of hospitalization if 
otherwise in order.
    

(c) The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge. Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.
    
(d) On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.
    
(e) The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in addition 
to the period provided in paragraph (a) of this section.
    
(f) Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.
    
(g) Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under Sec. 3.321(b)(1) of this chapter.  
38 C.F.R. §  4.29.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  


(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or


(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).


In order to obtain review by the Court a final decision of 
the Board, a person adversely affected by such decision shall 
file a notice of appeal with the Court within 120 days after 
the date on which notice of the decision is mailed pursuant 
to section 7104(e) of this title.  38 U.S.C.A. § 7266.

After reaching a decision on a case, the Board shall promptly 
mail a copy of its written decision to the claimant at the 
last known address of the claimant.

(2) If the claimant has an authorized representative, the 
Board shall -

(A) mail a copy of its written decision to the authorized 
representative at the last known address of the authorized 
representative; or

(B) send a copy of its written decision to the authorized 
representative by any means reasonably likely to provide the 
authorized representative with a copy of the decision within 
the same time a copy would be expected to reach the 
authorized
representative if sent by first-class mail.  38 U.S.C.A. §  
7104(e).


Analysis

The appellant argues in his appeal, in essence, that he is 
entitled to a temporary total disability rating based on 
treatment provided during VA hospitalization in May 1990 that 
was for left knee pain linked to a bone infarct.  The Board 
recognizes that the claim was developed from the standpoint 
of potential entitlement under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 4.30, in light of the veteran's contentions as 
interpreted in various correspondences of record.  The Board 
finds that the determinative issue here is one of basic 
eligibility criteria, not the least of which in this case is 
the threshold element of an adjudicated service-connected 
disability implicated in the hospitalization.  38 C.F.R. §§  
4.29, 4.30.  This is a threshold element for a convalescence 
benefit.  See, e.g., Felden v. West, 11 Vet. App. 427 (1998).

The Board does not doubt the sincerity of the appellant's 
belief that he should be eligible for the benefit at issue 
and the Board is not unsympathetic to his argument.  However, 
the Board is bound by the regulations where it is found that 
the essential element of a service-connected disability must 
be met before entitlement to convalescence may be granted 
under sections 4.29 or 4.30.  The claim for convalescence 
requires a favorable determination regarding the qualifying 
basis.  

The RO decisions have focused on the essential element of 
service-connected disability.  The element of establishing a 
service-connected basis for the hospitalization and medical 
treatment in 1990 is critical to the claim.  An intertwined 
issue was potential entitlement to compensation under section 
1151.  This was decided against the veteran in 1998 and he 
did not appeal the determination.  Likewise, he did not 
appeal the 1997decision wherein the Board denied entitlement 
to service connection for a disability of the legs on a 
secondary basis.  That decision addressed the claim of 
secondary service connection.  

Thus under the applicable law and regulations, these 
determinations of the RO and the Board, respectively are 
final.  There is no argument that he did not receive proper 
notice.  There has not been a claim of clear and unmistakable 
error.  Since the veteran has been found not have any 
service-connected disability that could be implicated in the 
need for hospitalization and medical treatment in May 1990, 
the claim for convalescence based on that period of 
hospitalization must fail.

Based upon the foregoing, the Board finds that the 
determination as to the qualifying basis for entitlement to 
convalescence benefits in this instance must be unfavorable 
since the requisite elements for eligibility to qualify for 
this benefit are not met.  In essence, the appellant has not 
established that he meets the basic eligibility criteria.  
38 U.S.C.A. § 1151; 38 C.F.R. §§  3.358, 4.29, 4.30.   

The veteran has not cited any legal authority, statute, 
regulation or relevant court decision that would permit a 
grant of convalescence benefits in his case. Hence, the law 
controls, and not the facts.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (a claim should be denied where there is 
no entitlement under the law).


II.  Increased rating for a bilateral foot disability

Factual Background

The record shows that the RO in February 1984 granted service 
connection for postoperative bilateral pes cavus with bunions 
and plantar callosities.  The disability was rated 
noncompensable under Diagnostic Code 5278 criteria.  The 
summary of VA hospitalization in late 1983 shows that the 
veteran underwent a dorsiflexion osteotomy of the base of the 
first metatarsal bilaterally with Kirchner's wire fixation.  
Other procedures were tenotomy and capsulotomy of the second, 
third and fourth metatarsophalangeal joints bilaterally and 
adductor osteotomy of the neck of the fifth metatarsal.  

The RO in June 1986 added bilateral hallux valgus and 10 
percent rating under the initial rating scheme.  The veteran 
in March 1988 withdrew his appeal of the rating 
determination.   The veteran's correspondence in May 1992 
clarified his intentions regarding a claim for increase.  A 
VA hospital report in early 1992 mentioned bilateral pes 
planus.  

On a VA examination in June 1992, the veteran complained of a 
severe neuritic pain in both feet, worse on the left when it 
radiated to the knee area and was most intense.  There was 
normal capillary filling and two-plus dorsalis pedis and 
posterior tibial pulses, and no edema of either foot or 
ankle.  The skin was warm and dry with a very superficial 
callus at the plantar aspect of the right first 
metatarsophalangeal joint.  There was a healed surgical scar 
over the dorsal aspect of each first metatarsal bilaterally.  

The examiner reported cavus deformities of both feet more 
pronounced on the right.  There was marked contracture of all 
lesser toes with decreased flexion at the lesser 
metatarsophalangeal joints.   


Dorsiflexion of the first metatarsophalangeal joint was 
acceptable but there was restricted plantar flexion with 
exquisite pain of both halluces.  There was also decreased 
dorsiflexion of each ankle and there was hypermobility of 
each first metatarsal ray.  The examiner reported that no 
tenderness was elicited with palpation of the metatarsal head 
areas, the plantar fascia or the heel.  There as a mild 
valgus deformity of each hallux bilaterally.  The diagnoses 
included pes cavus bilaterally, plantar callus right first 
metatarsal head, mild hallux valgus bilaterally and hammer 
toe deformities of all lesser toes.

On a VA examination in September 1995, the veteran complained 
of painful toes that spasmed and curled inward and some heel 
pain that was described as a burning sensation.  The heel 
pain was constant and made it very difficult for him to 
stand.  He also thought his left leg was somewhat weak.  

The examiner reported that the veteran had no cane and that 
the lower extremities were symmetrical and equal in length.  
There was no atrophy of the muscles and the muscle tone was 
good and strong.  The examiner reported that the veteran was 
flatfooted with a loss of longitudinal arch on standing.  The 
shape of the foot appeared to be good with minimal hallux 
valgus.  

There were no calluses under the heel or sole of either foot 
and the heel bone appeared neutral on tiptoeing.  The 
Achilles tendon was strong and not painful.  There were 
surgical scars on both feet, mainly along the hallux, and 
smaller scars on the tops of the toes on the right side and a 
small one on the left fifth toe.  Active flexion and 
extension as possible and the range of ankle motion was good.  

The examiner stated there was no gross deformity except for 
pes planus.  The veteran's gait was normal and there were no 
secondary skin changes.  The examiner reported X-ray as 
showing moderate hallux valgus more on the right, flat 
appearing feet and no arthritis.    


The diagnosis was flat feet bilaterally and some hallux 
valgus corrected by surgery.
The examiner stated that evidence of pes cavus was not seen 
but that there was a considerable flatfoot deformity.  The 
examiner stated that there were no calluses underneath the 
feet.  

The RO in September 1996 added pes planus to the description 
of veteran's service-connected foot disability.  The 10 
percent rating was continued under Diagnostic Code 5276-5278 
criteria.  The veteran was apprised of the Diagnostic Code 
5276 criteria in a supplemental statement of the case issued 
in September 1996.  

Pursuant to the Board remand in 1997, the RO asked the 
veteran for medical treatment information pertinent to the 
claim, which the veteran subsequently reported, was at VA 
through 1991.  The RO in implementing the Board decision in 
June 1997 on another issue revised the bilateral foot 
disability description to read as postoperative pes cavus by 
history with pes planus and listed only Diagnostic Code 5278.

On a VA examination in July 1998, the examiner was the same 
examiner who performed the examination in 1995.  It was noted 
that the veteran was not working presently and had not done 
so since 1980 because of a mental problem and "other 
reasons".  He complained of the toes of both feet curling, 
constant pain near the ankle and in the heel and painful 
calluses at the medial and outer side of the right big toe.  
He also complained at length of leg weakness and pain for 
which he indicated nothing was good for relief. 

The examiner reported pertinently that the veteran did not 
have any atrophy of the calf muscles, that reflexes were 
present and that plantar reflexes were flexor.  The right 
foot showed mild pes cavus on standing and that the veteran 
tended to stand on the outer border of the foot.  The second, 
third and fourth toes were clawed but correctable with 
pressure.  There was no callus formation over the toes but 
the veteran complained of pain on movement.  There was no 
clinical evidence of hallux valgus.  




The examiner reported multiple surgical scars on the big toe 
and other toes but no callus on the sole or any tenderness.  
Flexion and extension of the toes were reported in degrees.

The examiner reported that right ankle pulses were palpable 
and power of the ankle muscles was good.  There was a tender 
callus underneath the metatarsal head of the first toe.  
Range of motion of the ankle was dorsiflexion of 15 degrees, 
plantar flexion of 25 degrees, inversion of 20 degrees and 
eversion of 5 degrees.  Sensation was normal.

The examiner stated that the left foot was plantigrade and 
there was no cavus or flat foot.  There was correctable 
clawing of the second, third and fourth toes and the veteran 
complained of pain on touching.  The examiner reported mild 
hallux valgus with range of motion for the toes stated in 
degrees.  Ankle movements were dorsiflexion of 20 degrees, 
plantar flexion of 25 degrees, inversion of 20 degrees and 
eversion of 5 degrees.  Power was described as satisfactory 
and pulses were palpable.  

The examiner reported X-rays showed mild cavus on the right 
side and no cavus formation on the left side.  There was no 
evidence of flatfoot.  There was metatarsal adductus on both 
sides with the intermetatarsal angle about 30 degrees and 
hallux of 15 degrees with no arthritis on either side.  The 
examiner stated that the veteran did not report for an 
electrodiagnostic study.

The diagnosis was mild cavus foot on the right and normal 
arch on the left without any cavus; multiple claw toes on 
both feet without any calluses; hallux valgus with some 
limitation of motion and pain and calluses underneath the 
first metatarsal on the "left" side.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, No. 98-1675 (U.S. Vet. App. Sept. 21, 1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Flatfoot, acquired: Pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
bilateral shall be rated 50 percent and if unilateral 30 
percent.  Severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, bilateral shall be rated 30 percent and if 
unilateral 20 percent.  Moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral shall be rated 10 percent.  Mild pes 
planus, symptoms relieved by built-up shoe or arch support 
shall be rated 0 percent.  Diagnostic Code 5276.

Claw foot (pes cavus), acquired and manifested by marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity 
if bilateral may be rated 50 percent and if unilateral 30 
percent.  With all toes tending to dorsiflexion, limitation 
of dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, if 
bilateral may be rated 30 percent and if unilateral 20 
percent.  Where the great toe is dorsiflexed, some limitation 
of dorsiflexion at ankle, definite tenderness under 
metatarsal heads if bilateral or unilateral a 10 rating may 
be assigned.  Slight disability may be rated 0 percent.  
Diagnostic Code 5278.

Hallux valgus, unilateral, operated with resection of 
metatarsal head or where severe, if equivalent to amputation 
of great toe, shall be rated 10 percent.  Diagnostic Code 
5280.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well grounded claim.  The veteran has been provided VA 
examinations in connection with the claim that are probative 
of the level of impairment from the disability of the feet.

The recent medical examinations include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disability.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the VA 
examination report of late 1998.  Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

As a result of the Board remand, the RO obtained other 
records in addition to the comprehensive examination and 
assembled a record that would support an informed 
determination.  The Board in 1997 asked for a current 
examination to assess the disability in accordance with the 
applicable rating criteria.  The veteran was to be offered an 
opportunity to identify relevant treatment records.  The RO 
contacted the veteran by letter and an examination was 
completed.  Thereafter the RO reviewed the file as 
supplemented by the recent examination.  The record was 
developed in accordance with the remand order and appears 
adequate for an informed determination.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations since 1992 and found a 10 percent rating was 
supported by the record.  The examination reports offer 
substantive information probative of the severity of the 
service-connected disability of the feet and in view of the 
paucity of relevant findings in the record of treatment 
assembled by the RO, the reports are viewed as the best 
evidence of the current severity of the disability.  

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for pes planus and pes 
cavus as primary rating criteria for the ratings from 0 to 50 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the rating scheme for pes cavus 
appropriate for the veteran's disability in view of the 
symptomatology and the absence of confirmed pes planus 
currently or consistently in the record.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(1999).

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is not warranted.  The disability overall, appears 
to reflect no more disability than the corresponding 
percentage evaluation under Code 5278 of 10 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation for a symptomatic disorder that is 
manifested by pain and objective findings of tenderness and 
arguably slight if any limitation of dorsiflexion overall.  

The Board observes the veteran's various foot complaints were 
evaluated several times and the VA examiners did not report 
consistent findings.  However most recently there was no 
confirmation of pes planus by the same examiner who had 
reported it on examination in 1995.  In addition, the hallux 
valgus which is rated separately under Diagnostic Code 5280 
is not reported to have required resection of the metatarsal 
head in 1983 and it is now described as slight or mild.  
Thus, consideration of an alternative or multiple compensable 
ratings would appear to be unwarranted at this time and to do 
so would likely violate the prohibition against pyramiding in 
view of the current examination findings.  38 C.F.R. § 4.14.  

Although it is acknowledged that when a veteran has separate 
and distinct manifestations attributable to the foot 
disability and that he could be compensated under different 
diagnostic codes, the applicable criteria must be met for a 
compensable rating to be assigned for hallux valgus.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993); 38 C.F.R. § 4.31.

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase 
beyond 10 percent.  It supports a conclusion that the 
veteran's disorder is no more than a 10 percent rating would 
contemplate in view of the objective findings on the recent 
comprehensive examinations.  The RO appeared to rely upon the 
1998 examination in continuing the 10 percent rating, which 
appears well supported in the record.  

For a 30 percent rating, the objective findings must more 
nearly approximate those in the rating criteria, which must 
be applied in the rating evaluation.  Drosky v. Brown, 10 Vet 
App. 251 (1997).  For example, the record does not confirm 
marked tenderness, limitation of dorsiflexion of the ankle at 
the right angle, which would be zero in the anatomical 
position for measurement, shortening of the plantar fascia 
and all toes tending to dorsiflexion.  The elements appear 
collective rather than independent criteria for the rating.  

The examiner in 1998 found mild pes cavus on the right foot, 
normal dorsiflexion of 20 degrees, and a tender callus under 
the first toe of the right foot.  This does not appear to 
reflect the level of disability associated with a 30 percent 
rating.  Previously in 1995 ankle motion was described as 
good, foot function was good and symptomatic surgical scars 
have not been reported.  Although dorsiflexion was reported 
as decreased on the 1992 examination it has not been 
described as limited to the extent contemplated for the 30 
percent rating and it is now normal.  The RO considered the 
application of 38 C.F.R. § 4.40, 4.45 and 4.59 and the Board 
does not find that the comprehensive examinations include 
evidence to permit a higher evaluation in view of the extent 
of pain, tenderness and limitation of motion and the 
examiners descriptions of the impairment from the bilateral 
disability of the feet.  

The RO considered an extraschedular rating and the veteran's 
work background has been mentioned.  However, bilateral foot 
disability does not appear to have rendered the veteran's 
disability picture unusual or exceptional in nature.  It has 
not been shown to constitute factors that would in and of 
themselves markedly interfere with employment, nor have they 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  Indeed, the 
veteran did mention not having worked in many years but the 
record on file does not show appreciable ongoing treatment 
for the feet.  Further his psychiatric disorder and "other 
reasons" not otherwise elaborated on were given on the 1998 
examination as reasons for not working.  Accordingly, 
assignment of an increased evaluation for the bilateral foot 
disability on an extraschedular basis is not warranted under 
the criteria of 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for a bilateral foot 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appellant not having submitted a legally sufficient claim 
for entitlement to a temporary total disability rating based 
on VA hospitalization in May 1990, the appeal is denied as a 
matter of law.

Entitlement to an evaluation in excess of 10 percent for a 
bilateral foot disability is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran asked for a hearing through the representative's 
correspondence to the RO in July 1997.  It appears that a 
hearing was desired on the issues of increased rating for his 
psychiatric disability and an earlier effective date.  The 
statement of the case in September 1997 advised that he would 
soon be contacted regarding a hearing date.  He was again so 
advised in a supplemental statement of the case issued in 
March 1999.  The record hover does not show tat a hearing was 
scheduled or that the veteran withdrew the hearing request.  
He filed an appeal form in July 1999 that did not include a 
Board hearing request.  Thus, the Board can only presumes 
that he still seeks a RO hearing on these issues.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing to honor 
the hearing request made on behalf of the 
veteran in a notice of disagreement filed 
in July 1997.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

